EXHIBIT 21.1 Network Equipment Technologies, Inc. Subsidiaries of the Company as of May 25,2012 NAME JURISDICTION OF INCORPORATION N.E.T. Europe Ltd. United Kingdom (with a branch registered in Dubai) NET Europe SAS France N.E.T. Federal, Inc. Delaware N.E.T. Japan, Inc. Delaware (with a branch registered in Japan) Network Equipment Technologies Australia Pty Limited Australia N.E.T. Southeast Asia Pte Ltd Singapore Quintum Telecommunication Technology (Shanghai) Limited China Quintum Technologies (Hong Kong) Limited Hong Kong (with a branch registered in Taiwan)
